BUYOUT AGREEMENT

        THIS BUYOUT AGREEMENT, dated as of the 26th day of October, 2004 (the
“Agreement”), among SkyBridge Wireless, Inc., a Nevada corporation (the
“Corporation”), James Wheeler (“Wheeler”), and Jason Neiberger (“Neiberger”; and
together with Wheeler, the “Executives” and each individually an “Executive”).

        W I T N E S S E T H:

        WHEREAS, the Executives are the senior executive officers and the
majority shareholders of the Corporation; and

        WHEREAS, the Executives desire to enter into this agreement with respect
to the disposition of the shares of common stock (the “Shares”) held by each
Executive upon the termination or resignation of either Executive as an officer
of the Corporation.

        NOW, THEREFORE, in consideration of the premises and the mutual
agreements and covenants hereinafter set forth, and intending to be legally
bound hereby, the parties hereto hereby agree as follows:

        Section 1. Right of First Refusal.

    (a)        In the event that an Executive resigns or is terminated from his
office with the Corporation (such Executive shall be referred to herein as the
“Departing Executive”), the other Executive (referred to herein as the
“Remaining Executive”) shall have the right to purchase all or any portion of
the Shares then owned by the Departing Executive at a price per share equal to
25% of the average of the closing sales price of the shares of Common Stock of
the Corporation in the Over-the-Counter Bulletin Board as reported by the
National Quotation Bureau, Incorporated, or any similar successor organization,
based on the 20 trading-day period ending on the trading day which is one
trading day prior to the date of the Departing Executive’s resignation or
termination (the “Right of First Refusal”). Such Right of First Refusal shall be
exercisable within a period of no more than thirty (30) days from the date of
the Departing Executive’s resignation or termination.

    (b)        If the Remaining Executive does not exercise his Right of First
Refusal in full, the Corporation shall have the right to purchase any or all of
the remaining Shares owned by the Departing Executive at the same price
determined pursuant to Section 1(a) above, which right shall be exercisable
within a period of no more than thirty (30) days from the date of the expiration
of the Remaining Executive’s Right of First Refusal.

        Section 2. Legend. So long as this Agreement remains in effect, there
shall be noted conspicuously upon each stock certificate representing Shares,
the following statement, in addition to any other legends currently on such
stock certificates:

  “The shares represented by this certificate are subject to a certain Buyout
Agreement dated as of October 26, 2004, a copy of which is on file at the
principal office of the Corporation. Any sale, pledge, transfer, assignment or
any other disposition or encumbrance of the shares represented by this
certificate in violation of said Agreement shall be invalid.”


        Section 3. Notices. All notices, requests, claims, demands and other
communications given or made pursuant hereto shall be in writing and shall be
deemed to have been duly given if delivered in person against written receipt,
by facsimile transmission, overnight courier prepaid, or mailed by prepaid first
class registered or certified mail, postage prepaid, return receipt requested to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 3):

(a) If to the Corporation:

        SkyBridge Wireless, Inc.
        6565 Spencer Street, Suite 205
        Las Vegas, Nevada 89119

        Telecopy: (702) 897-2452
        Attention: President

(b) If to James Wheeler:

        2721 Briercliff Avenue
        Henderson, Nevada 89074
        Telecopy: (360) 833-2615

(c) If to Jason Neiberger:

        100 Urbana Drive
        Henderson, Nevada 89074
        Telecopy: (702) 995-0266



        All such notices, requests and other communications will (i) if
delivered personally to the address as provided in this Section 3, be deemed
given upon delivery, (ii) if delivered by facsimile transmission to the
facsimile number as provided in this Section 3, be deemed given upon receipt,
(iii) if delivered by overnight courier to the address as provided in this
Section 3, be deemed given on the earlier of the first business day following
the date sent by such overnight courier or upon receipt, or (iv) if delivered by
mail in the manner described above to the address provided in this Section 3, be
deemed given on the earlier of the third business day following mailing or upon
receipt.

        Section 4. Entire Agreement; Amendment. This Agreement constitutes the
entire agreement among the parties hereto pertaining to the subject matter
hereof and no party has relied on any representations or warranties other than
those contained herein. This Agreement shall not be amended except by a writing
signed by all of the Executives and the Corporation.

        Section 5. Specific Performance. The parties recognize and acknowledge
that the Shares are subject to resale restrictions and that, accordingly, in the
event of a breach or default by one or more of the parties hereto of the terms
and conditions of this Agreement, including without limitation, the covenants
contained in Section 1 of this Agreement, the damages to the remaining parties
to this Agreement, or any one or more of them, may be impossible to ascertain
and such parties will not have an adequate remedy at law. In the event of any
such breach or default in the performance of the terms and provisions of this
Agreement, any aggrieved party or parties shall be entitled to institute and
prosecute proceedings in any court of competent jurisdiction, either at law or
in equity, without the necessity to post a bond or prove special damages, to
enforce the specific performance of the terms and conditions of this Agreement,
to enjoin further violations of the provisions of this Agreement and/or to
obtain damages. Such remedies shall however be cumulative and not exclusive and
shall be in addition to any other remedies which any party may have under this
Agreement or at law.

        Section 6. No Waiver. No waiver of any breach of any terms hereof shall
be effective unless made in writing signed by the party against whom enforcement
of the waiver is sought, and no such waiver shall be construed as a waiver of
any subsequent breach of that term or of any other term of the same or different
nature.

        Section 7. Binding Agreement. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and the respective successors,
personal representatives, heirs and assigns; provided, however, that none of the
parties hereto may assign any of his or its rights or obligations under this
Agreement.

        Section 9. Severability. If any provision of this Agreement shall be
held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be modified or narrowed so as to avoid such
defect, but the illegality or unenforceability of such provision shall not
impair the enforceability of any other provision of this Agreement.

        Section 10. Governing Law. This Agreement shall be construed and
enforced in accordance with the internal laws of the State of Nevada.

        Section 11. References; Construction. The headings in this Agreement are
for convenience of reference only and not for any other purpose. The parties
hereto agree that this Agreement is the product of negotiation between
sophisticated parties and individuals, all of whom were represented by counsel,
and each of whom had an opportunity to participate in and did participate in,
the drafting of each provision hereof. Words and phrases used herein in the
singular shall be deemed to include the plural and vice versa, and nouns and
pronouns used in any particular gender shall be deemed to include any other
gender, unless the context requires otherwise.

        Section 12. No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and nothing herein, express or implied, is
intended to or shall confer upon any other person or entity, any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

        Section 13. Applicability. This Agreement shall be applicable to all
shares of capital stock or other equity securities of the Corporation which may
be acquired by an Executive, including by way of recapitalization,
reorganization, merger, consolidation, stock dividend, stock split, conversion,
reclassification, exchange, or exercise of options, warrants or other rights.

        Section 14. Further Assurances. The parties shall execute and deliver
such further instruments and documents as may be required to carry out the
intended purposes of this Agreement.

        Section 15. Counterparts. This Agreement may be executed in counterparts
and by facsimile, each of which shall be an original but all of which shall
constitute a single instrument.

[REMAINDER OF PAGE INTENTIONALLY OMITTED;
THE NEXT PAGE IS THE SIGNATURE PAGE]














        IN WITNESS WHEREOF, the undersigned have executed and delivered this
Buyout Agreement as of the date first written above.

SKYBRIDGE WIRELESS, INC.


By: /s/ James Wheeler
         Name: James Wheeler
         Title: CEO



/s/ James Wheeler
James Wheeler



/s/ Jason Neiberger
Jason Neiberger